DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and under examination.
Information Disclosure Statement
The IDS filed on 11/12/2020 has been considered.
Claim Objections
Claims 1, 8, 9, and 15 are objected to because of the following informalities:  the examiner suggests that syntax of claim 1 can be improved by replacing the term “a glucagon-like peptide 1 (GLP-1)” should be replaced with the term “a glucagon-like peptide-1 (GLP-1)”.
In claim 8, the term “Z23 in Formula I is lysine and lysine is covalently” should be amended to “Z23 in Formula I is K and K is covalently”
In claim 9, the term “wherein Z11 in Formula I is lysine” should be replaced with the term “wherein Z11 in Formula I is K”.
Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 18-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "whether the first linker peptide is optionally missing" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Additionally, if there is no first linker in the fusion peptide then the second linker would be a first linker.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the conjugate of claim 7, wherein only one of Z7, Z9, Z11, Z22 and Z23 in Formula I" in line 1-2. There is no formula I in claim 1. However, Formula I appears for the first time in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "wherein in Z11 in Formula I is lysine" in line 1. Claim 8 depends from claim 1 and therefore, Formula I does not appear in this claim dependency.  However, Formula I appears for the first time in claim 2.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-21, 23-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a cyclic PYY peptide having a formula I and an azaphsophine reducing agent 1,3,5-tiaza-7-phosphatricyclo[3.3.1.1]decane(PTA) and therefore the written description is not commensurate in scope with any cyclic PYY peptide and “any derivative thereof”.

Therefore, only a cyclic PYY peptide having formula I and a cyclic PYY peptide having a formula I and an azaphsophine reducing agent 1,3,5-tiaza-7-phosphatricyclo[3.3.1.1]decane(PTA), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of , does not reasonably provide enablement for preventing any disease (diabetes or obesity) in a subject in need thereof comprising administering a composition of claim 1 .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing any disease or disorder including diabetes, obesity or metabolic syndrome in a subject in need thereof comprising a composition of claim 1.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing diabetes, obesity or metabolic syndrome the specification does not disclose sufficient guidance or objective evidence that such GLP-1 conjugate with a cyclic PYY peptides, analog or derivatives would predictably prevent these disease in a patient need thereof. Perfetti et al. (Eur. J. Endocr. 143, 717-725, 2000) teach that the glucagon-like polypeptide-1 (GLP-1) is a 30 amino acid derivative of proglucagon (PG) hormone. Mammalian PG is 160 amino acid residues in length and 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent.  The specification at pg. 100-104 discloses that a GLP-1 conjugate with a cyclic peptide is able to reduce the body weight in an in vivo study using cynomolgus monkey. The specification does not disclose that the administration of any GLP-1 conjugate with a 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent any disease including diabetes, obesity, metabolic syndrome (and many more listed in claim 22) comprising administering a fusion protein comprising GLP-1 conjugated with a cyclic PYY peptide in subject in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing diabetes, obesity, metabolic syndrome (and many other listed in claim 22), undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 15-17, 22, 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-16 of U.S. Patent No. 10,875,902. Although the claims at issue are not identical, they are not patentably distinct from each other because a conjugate comprising a glucagon-like peptide 1 9, Z1i, Z22 and Z23 in Formula I is lysine, and the lysine is covalently linked to a cysteine residue in the second linker peptide of the GLP-1 fusion peptide.  The conjugate of claim 8, wherein Z11 in Formula I is lysine. A conjugate comprising a glucagon-like peptide 1 (GLP-1) fusion peptide coupled to a cyclic PYY peptide, wherein the GLP-1 fusion peptide comprises an amino acid sequence selected from the group consisting of SEQ ID Nos :113-224 and 267-274, and wherein the cyclic PYY peptide comprises an amino acid sequence of selected from SEQ ID NO:24, 25, 27, 28, 29, 30, 33, or 34, or a pharmaceutically acceptable salt thereof.  The conjugate of claim 15, wherein a cysteine residue between amino acid residues 287 to 289, preferably cysteine residue 288, of the GLP-1 fusion peptide is covalently linked to a lysine residue at residue 7, 9, 11, 22 or 23 of the cyclic PYY peptide, preferably the lysine residue 11 of the cyclic PYY peptide, via a chemical linker. A conjugate comprising a glucagon-like peptide 1 (GLP-1) fusion peptide coupled to a cyclic PYY peptide, wherein the conjugate comprises an amino acid sequence selected from the group consisting of .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646